Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
La responsabilidad que contrajimos al tomar posesión del cargo que ocupamos —el cual no sólo nos concede unos dere-chos sino que nos impone unos deberes ineludibles— no nos permite permanecer callados ante las enmiendas a la Regla 4(b) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A, R. 4 (b), que en el día de hoy una mayoría de los señores jueces que componen el Tribunal ha tenido a bien aprobar mediante resolución a esos efectos. (1)
Las citadas enmiendas fundamentalmente tienen como ob-jetivo la prohibición de la “práctica” de que un juez de este Tribunal se pueda reservar el derecho a emitir en el futuro una opinión concurrente o disidente; práctica que como seña-láramos en el voto particular que certificamos el día 13 de enero de 1987 en el caso de Pueblo v. González Navarrete, 117 D.P.R. 577 (1987), es una aceptada que existe hace más de veinte (20) años en esta jurisdicción.
Consideramos que la prohibición de la misma tal'y como ésta ha existido por más de dos décadas (2) constituye un error *282el cual este Tribunal lamentará según sus miembros actuales vayan haciendo camino con el pasar de los años. Dicha deter-minación —no obstante ser bien intencionada— puede tener el efecto de entorpecer el desarrollo del Derecho en nuestra jurisdicción. En adición, la referida determinación tiene la consecuencia indeseada de suprimir la posibilidad de la disi-dencia o la crítica fundamentada a una decisión mayoritaria por parte de uno o varios de los señores jueces de este Tribunal que en un momento determinado se encuentren en minoría; actitud o posición que recientemente criticáramos indirecta-mente respecto a otra de las ramas de nuestro Gobierno.
Entendemos es nuestra obligación expresamos una vez más, en disidencia. Estamos plenamente conscientes de que ello puede no ser del agrado de todos por lo que podemos ser objeto de críticas. Aceptamos dicho riesgo por cuanto el deber no puede ser soslayado.
I
La forma y manera en que se trabaja y la labor que se realiza en un tribunal colegiado es sumamente distinta a aque-lla de un tribunal de primera instancia, sea éste perteneciente a la esfera estatal como a la federal.
En los tribunales de primera instancia el juez resuelve los casos ante su consideración de acuerdo a los hechos que él en-tiende han quedado establecidos y conforme lo que él personal-mente considera es el derecho aplicable a los mismos. No nece-sita el consentimiento de ninguna otra persona para emitir la decisión final en el caso.
En un tribunal colegiado, por el contrario,. para que se emita una decisión se requiere, por lo menos, que una mayoría de los señores jueces que integran el mismo estén de acuerdo no sólo con el resultado final al que se llega sino con los funda-mentos para sostener el mismo. Ya que personas razonables pueden diferir razonablemente sobre un asunto, lograr el re-sultado deseado no constituye tarea fácil.
*283Lo anteriormente expresado requiere que los componentes de un tribunal colegiado continuamente, luego de que uno de ellos prepara y circula una ponencia, estén en conversaciones tendentes a lograr un acuerdo. Si consideramos que dicho pa-trón de conducta resulta necesario no sólo respecto a todas y cada una de las ponencias que ese juez prepara y circula, sino que respecto a todas y cada una de las ponencias circuladas por todos y cada uno de los demás integrantes de ese tribunal colegiado, fácil resulta darse cuenta que la labor es extrema-damente difícil y compleja.
A ello le debemos añadir el hecho de que los miembros de este tribunal colegiado tienen la responsabilidad, semana tras semana, de resolver si revisar o no las sentencias finales emi-tidas por todas las salas del Tribunal Superior de Puerto Rico en relación con las cuales se radican ante este Tribunal recur-sos de revisión y apelación, y de decidir si expedir o no los recursos de certiorari respecto a las numerosas resoluciones interlocutorias dictadas por esos tribunales de instancia.
El futuro, en este aspecto, no luce halagador. El cúmulo de trabajo ciertamente va en aumento. En palabras del Señor Juez Pons Núñez “estamos viviendo en una sociedad que tiene una probada y cada día más voraz propensión litigiosa” y, desafortunadamente, “la capacidad productiva de los jueces tiene unos límites que no guardan proporción con esa” pro-pensión litigiosa. (3)
Es por ello que resulta de fácil comprensión el porqué —no obstante los términos concedidos por la citada Regla 4(b) del Reglamento— los jueces de este Tribunal tengan en ocasiones la necesidad de hacer la mencionada reserva. (4)
*284En adición, no todas las ocasiones en que un juez de un tribunal colegiado propulsa una posición en particular puede con-vencer a los demás componentes del mismo, no importa los fundamentos que aduzca. En esas ocasiones, el deseo de ex-presar su criterio por escrito debe ceder ante otros imperati-vos : ni es justo que la decisión mayoritaria a emitirse se dilate innecesariamente, con el consiguiente perjuicio para los litigantes; ni resulta conveniente que la consideración por ese juez de otros asuntos más urgentes sea pospuesta. Tampoco, sin embargo, se debe evitar que ese juez exponga su criterio al respecto para la posteridad. (5)
Debe mantenerse presente que la reglamentación de la práctica aquí en controversia y, por lo tanto, la limitación de la posibilidad de que se emita un disenso tendrá la consecuen-cia de forzar a los jueces a recurrir, cada día más, a la disi-dencia no explicada; lo cual no le hace bien a esta Institución por cuanto, entre otros, ello no resulta en beneficio alguno para la clase togada ni ayuda a fortalecer la fe de nuestro Pueblo en la justicia que día a día dispensa su más alto Tribunal.
En resumen, impedir —limitando el término— que un juez se exprese al enfrentarse a una materia del Derecho que a jui-cio de éste es de extrema importancia para dicha disciplina o para uno de sus conciudadanos, puede tener el lamentable re-*285sultado de evitar el enriquecimiento del Derecho y el fortale-cimiento de este Tribunal.
HH > — i
La determinación que hoy se ha tomado tiene, por lo antes expresado, el efecto perjudicial e indeseable de coartar el de-recho a expresarse de los componentes de este Tribunal y afec-ta el desempeño y descargo del deber y las responsabilidades que todos los miembros de esta Institución tenemos con el Pueblo de Puerto Rico.
Un tribunal colegiado nunca debe suprimir o limitar el derecho de expresión de sus integrantes. Tenemos la obliga-ción como jueces de fomentar al máximo la observancia de ese derecho. Debemos siempre recordar que la posición minori-taria de hoy puede constituir la mayoritaria del mañana.

 La aprobación de la citada resolución, obviamente como consecuen-cia de lo “acontecido” en el recurso CR-85-35, Pueblo v. González Navarrete, 117 D.P.R. 577 (1987), fue objeto de otro incidente, el cual, en estos momen-tos, resulta innecesario reseñar.


 Según las enmiendas aprobadas, únicamente se podrá recurrir a dicha práctica cuando “por la naturaleza del asunto envuelto, la mayoría del Tribunal, haya decidido acortar los términos” establecidos en la Regla 4(b) del Reglamento del Tribunal Supremo de Puerto Rico.


 Discurso pronunciado por el Señor Juez Presidente de este Tribunal en ocasión del juramento de nuevos abogados los días 14 y 15 de enero de 1987.


E1 descargo, en forma responsable, por los señores jueces de este Tribunal de todas las anteriormente reseñadas funciones explica el porqué algunos jueces certifican un número menor de ponencias que otros. No somos *284iguales; no todos tenemos las mismas habilidades y capacidades. Lo impor-tante, naturalmente, es la calidad de las decisiones que se emiten, no el nú-mero de ellas. Claro está, todos venimos en la obligación de autoexigimos un mínimo de trabajo.


 No debemos perder de vista que el juez que originalmente tiene a su cargo un recurso en particular cuenta, dentro de lo razonable, con tiempo ilimitado para poder estudiar, ponderar y redactar la ponencia que luego circulará entre sus compañeros jueces. Aun cuando reconocemos que re-sulta necesario el establecimiento de unos términos para que los restantes jueces se expresen respecto a la ponencia circulada, es un hecho innegable que existe un “desbalance” entre el tiempo con que cuenta el juez que origi-nalmente circula y el tiempo concedido al que pretende expresarse respecto a la ponencia. Ahí radica precisamente la razón de ser de la reserva; la misma intenta subsanar el “desbalance”. La acción hoy tomada por una mayoría del Tribunal hace más gravosa la situación.